Ms. Rasheba Hill-Reed c/o Kay Barnhill Terry State Personnel Administrator Office of Personnel Management Department of Finance and Administration
1509 West Seventh Street, Suite 201 Little Rock, Arkansas 72203-3278
Dear Ms. Hill-Reed:
I am writing in response to your request, made pursuant to A.C.A. § 25-19-105(c)(3)(B), for my opinion on whether the release of certain records in the Arkansas Administration Statewide Information System or "AASIS" would be consistent with the Arkansas Freedom of Information Act ("FOIA"), which is codified at A.C.A. §§ 25-19-101 to-110 (Repl. 2002 and Supp. 2009).
Gerard Matthews, Association Editor of the Arkansas Times, has made an FOIA request for an electronic copy of every state employee's "name, job title, salary, pay grade, percentage of time worked, and gender."
You object to the records custodian's determination that the requested information is (1) a personnel record and (2) should be released pursuant to the FOIA. You seek my opinion about whether the records custodian's two determinations are consistent with the FOIA.
RESPONSE
On August 20, 2011, in Opinion No. 2011-107, I responded to your request to review this same custodian's decision about the release of these same records in *Page 2 
response to a nearly identical request from a different person.1
I said then that the custodian's decision was consistent with the FOIA. My opinion is still the same. I enclose, for your ease of reference, Opinion No. 2011-107.
Assistant Attorney General Ryan Owsley prepared this opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 Unlike the August request, this request seeks employees' "gender." As explained in Opinion No. 2011-048, this office has opined, several times, that employees' gender is disclosable under the FOIA. *Page 1